United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Napa, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Rita L. Donato, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1158
Issued: November 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 27, 2015 appellant, through his representative, filed a timely appeal of an
April 16, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $17,117.61 for the period March 3, 1995 through February 7, 2015 for which he was
not at fault; (2) whether OWCP properly denied waiver of the overpayment; and (3) whether it
properly requested repayment of the debt in full.
On appeal, appellant’s representative alleged that appellant should not be held
responsible for the overpayment created through OWCP’s actions and that he could not afford to
repay it.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 3, 1985 appellant, then a 36-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging he twisted his body to pick up a mail tray and experienced pain in
his lower back on that date. He returned to part-time work on September 18, 1985 and returned
to full duty on October 20, 1985. Appellant underwent L5-S1 discectomies on February 15,
1986 and May 24, 1990. He filed a notice of recurrence of disability in February 1990 and
stopped work. Appellant underwent a total discectomy L4-5 and L5-S1 with fusion on
September 21, 1991. He received spinal cord stimulator implants in August 1993, 1995, and
June 2000. OWCP accepted appellant’s claim for chronic pain syndrome, postlaminectomy
syndrome, and lumbar intervertebral disc disorder with myelopathy at L4-5 and L5-S1.
On August 11, 1995 the Office of Personnel Management (OPM) had directed OWCP to
withhold life insurance premiums for appellant based on the salary of $29,249.00 effective
March 3, 1995. The form, notes appellant’s selecting postretirement basic life insurance with no
reduction, standard optional and family optional.
By letter dated August 16, 1995, OPM notified appellant that his civil service annuity had
been suspended while he was receiving compensation benefits. It stated, however, that his basic
life insurance coverage would continue as long as he was receiving continuous compensation
benefits due to total ongoing disability. OPM further stated that beginning the second calendar
month after appellant reached age 65, the present amount of his basic life insurance ($32,000.00)
would not be reduced and that deductions would continue to be made from his compensation
payments for this coverage. It also noted that deductions for his standard optional life insurance
premiums would continue to be made from his compensation payments, but effective at the
beginning of the second calendar month after reaching age 65, the present amount of his standard
option insurance ($10,000.00) would be reduced at 2 percent a month until it reached 25 percent
of the present amount. Deductions for appellant’s family optional insurance would also continue
until he reached age 65, but after the second calendar month after reaching the age of 65 would
be reduced by 2 percent a month for 50 months, at which time the coverage would expire.
By letter dated December 31, 2014, OPM notified appellant that he had elected to
continue basic life insurance coverage at no reduction coverage. It informed him that to continue
this coverage he needed to pay back the underpayment and the monthly premium amount. OPM
provided appellant with an election form to select weight basic postretirement no reduction
coverage or to cancel this coverage and keep the 75 percent free coverage at the reduced amount
of $9,000.00 after age 65.
Appellant’s representative telephoned OWCP on February 9, 2015 to discuss whether
appellant had elected postretirement basic life insurance which OWCP had not been deducting.
On February 11, 2015 OWCP completed a worksheet and determined that appellant’s
compensation benefits should have been reduced for these life insurance premiums by the
amount of $17,001.53 for the period March 3, 1995 through December 14, 2014 and by the
amount of $116.08 for the period December 15, 2014 through February 7, 2015 after he turned
age 65. On February 18, 2015 it responded to appellant’s representative’s February 9, 2015
telephone call that it had received OPM’s notice of appellant’s selection of postretirement basic

2

life insurance with no reduction on September 26, 1995 and that this notification was effective
on March 3, 1995. OWCP, however, had failed to deduct these life insurance premiums from
appellant’s compensation benefits. It informed him that beginning February 8, 2015, $59.10
would be deducted from his ongoing compensation benefits every 28 days.
OWCP issued a preliminary determination of overpayment on February 18, 2015 finding
that appellant had been overpaid benefits in the amount of $17,117.61 because he elected
postretirement basic life insurance effective March 3, 1995 but no deduction had been made until
February 8, 2015. It found that he was without fault in the creation of the overpayment. OWCP
asked that appellant complete an overpayment recovery questionnaire and include supporting
documents to establish his income and expenses.
By decision dated April 16, 2015, OWCP finalized its determination that appellant had
received an overpayment of compensation in the amount of $17,117.61 and that he was without
fault in the creation of the overpayment. It noted that he had not responded to the preliminary
notice and failed to submit any financial information. OWCP found that there was no evidence
that recovery would defeat the purpose of FECA or be against equity and good conscience. It
concluded that appellant had not provided any justification to waive recovery of the overpayment
and that the overpayment should be submitted in full within 30 days.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.2
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.3
Under FEGLI most civilian employees of the Federal Government are eligible to
participate in basic life insurance and one or more of the options.4 The coverage for basic life
insurance is effective unless waived5 and the premiums for basic and optional life coverage are
withheld from the employee’s pay.6 These premiums are still withheld while an employee is
receiving disability compensation.7 Upon retirement or upon separation from the employing
establishment or being placed on the periodic FECA compensation rolls, an employee may
choose to continue basic and optional life insurance coverage, in which case the schedule of
deductions made will be used to withhold premiums from his or her annuity or compensation

2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 8702(a).

5

Id. at § 8702(b).

6

Id. at § 8707.

7

B.H., Docket No. 14-1846 (issued January 2, 2015); C.B., Docket No. 12-87 (issued May 23, 2012).

3

payments.8 Basic insurance coverage shall be continued without cost to an employee who retired
or began receiving compensation on or before December 31, 19899; however, the employee is
responsible for payment of premiums for optional life insurance coverage which is accomplished
by authorizing withholdings from his compensation.10
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his compensation, so that
his life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by two percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by one percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage
subject to continuous withholdings from compensation payments with no reductions after age 65
(at a greater premium).11
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.12 Any employee who
does not file a Life Insurance Election with his or her employing office, in a manner designated
by OPM, specifically electing any type of Optional insurance, is considered to have waived it
and does not have that type of Optional insurance.13 When an under-withholding of life
insurance premiums occurs, the entire amount is deemed an overpayment of compensation
because OWCP must pay the full premium to OPM upon discovery of the error.
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment in the amount of $17,117.61 for the period March 3, 1995 through
February 7, 2015.

8

5 U.S.C. § 8706.

9

Id. at § 8706(b)(3)(B). See Edward J. Shea, 43 ECAB 1022 (1992) (the Board found that claimant received an
overpayment of compensation where he elected postretirement basic life insurance with no reduction and no
premiums had been deducted from his compensation from January 3, 1988 to May 6, 1989). See also Glen B. Cox,
42 ECAB 703 (1991) (the Board found that an overpayment was created due to no deduction of premiums for
optional life insurance for periods from July 1983 through November 1989).
10

Id. at § 8707(b)(2).

11

See James J. Conway, Docket No. 04-2047 (issued May 20, 2005).

12

5 C.F.R. § 870.504(a)(1).

13

Id. at 504(b).

4

Appellant received compensation benefits from OWCP commencing March 3, 1995.
While in compensation status, he remained responsible for all insurance premiums, including the
premiums for postretirement basic life insurance at whatever option he had selected.14 The
record does not clearly establish that appellant elected one of the postretirement life insurance
benefit options which require additional premiums to be deducted. While OPM notified OWCP
by form dated August 11, 1995 that appellant had elected basic life insurance coverage at no
reduction, it did not provide documentation of that election. OWCP procedures state that the
preliminary notice of overpayment must clearly set forth the reason for the overpayment and
contain a clearly written explanation as to how the overpayment was calculated.15 In this case, it
simply relied on a statement from OPM and placed the burden on appellant to disprove the fact
of the overpayment. A claimant is entitled to an adequate statement of reasons with respect to
any final decision by OWCP.16
In the J.L. case,17 the Board remanded the case to OWCP for further development
because the evidence had not established the basis for the optional postretirement life insurance
premiums because the signed form was not in the record. As the instant case does not include a
signed form establishing that appellant selected optional postretirement life insurance premiums,
the case must be returned to OWCP.
Appellant would be responsible for the additional cost associated with his election of the
optional postretirement basic life insurance; however, as OWCP has not factually established
that appellant elected the optional coverage, there can be no finding of overpayment. The case
will be remanded to OWCP.18 On remand, OWCP should obtain from OPM the executed
election form completed by appellant prior to determining whether appellant received an
overpayment of compensation. After such further development as OWCP deems necessary, it
should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment in the amount of $17,117.61 because it failed to deduct premiums for
the optional postretirement basic lift insurance from March 3, 1995 through February 7, 2015.

14

Id. at § 8102(a).

15

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.4a
(June 2009).
16

See L.D., Docket No. 12-1408 (issued April 26, 2013) (finding that OWCP did not provide adequate reasons
for calculating an overpayment when the record contained no worksheets or other specific documentation
confirming the amount of compensation received).
17

Docket No. 14-1094 (issued June 25, 2015).

18

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further proceedings consistent
with this opinion of the Board.
Issued: November 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

